Exhibit 10.4

 

CONSUMER ANALYTICS DIVISION

EQUITY APPRECIATION RIGHTS AWARD AGREEMENT

 

THIS EQUITY APPRECIATION RIGHTS AWARD AGREEMENT (this “Award Agreement”) is
entered into by and between Altisource Solutions S.à r.l., a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 40, avenue Monterey, L-2163 Luxembourg and registered with
the Luxembourg register of commerce and companies under number B147268 (the
“Parent”), and Mark J. Hynes (the “Participant”), an individual, as of May 19,
2015 (the “Grant Date”).

 

WHEREAS, the Parent has adopted the Consumer Analytics Division Equity
Appreciation Rights Plan (the “Plan”);

 

WHEREAS, the Participant is employed by the Parent or an Affiliate of the
Parent, and is performing direct services for the Division, and the Parent has
determined that the Participant is an employee of the Parent to whom it desires
to award Equity Appreciation Rights under the Plan on the terms and conditions
set forth herein, including the Participant’s acknowledgement and agreement in
Section 18 below; and

 

WHEREAS, the Participant is willing to accept such award on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Participant and the Division have agreed and do hereby agree as follows:

 

Section 1.                                           Incorporation of Plan;
Definitions.  The Participant hereby acknowledges that he or she has been
provided access to the Plan.  The terms and conditions of the Plan are hereby
incorporated by reference into this Award Agreement.  Should there be any
conflict between the terms of this Award Agreement and the Plan, the terms of
the Plan shall govern.  Each capitalized term used herein shall have the meaning
ascribed to such term in the Plan, unless such a term is specifically defined in
this Section 1 or elsewhere in this Award Agreement.

 

(a)                                 “Cause” means:

 

(i)                                     with respect to a Participant who is
party to a written Employment Agreement that explicitly defines “Cause” and
which has been approved by the Administrator or the Managers, “Cause” as defined
in such Employment Agreement (whether such Employment Agreement is entered into
on the date hereof or prior or subsequent hereto); and

 

(ii)                                  with respect to a Participant who is not
party to a written Employment Agreement, or whose Employment Agreement has not
been approved by the Administrator or the Managers, or whose Employment
Agreement does not contain an explicit definition of “Cause,” any of the
following: (A) the Participant fails or refuses to comply with direct
instructions of the Administrator, the Managers or their respective designees
(or the Board of Managers of the Company, if any, or its designee) that are
consistent with the Participant’s duties to Altisource and with relevant
requirements of applicable law; (B) the Participant engages in purposeful
dishonest or incompetent or grossly negligent misconduct (failure to meet
financial performance expectations shall not be

 

--------------------------------------------------------------------------------


 

considered “misconduct” for this purpose), intentionally fails to perform any of
his duties or performs any of his duties in bad faith, in each case which is or
would reasonably be expected to be injurious or breach a fiduciary duty to
Altisource or any customer, client, agent, creditor, equity holder or employee
of Altisource; (C) the Participant perpetrates a fraud or embezzlement or
misappropriation against or affecting Altisource or any customer, client, agent,
creditor, equity holder or employee of Altisource; (D) the Participant
misappropriates funds of Altisource or fails to pay or transfer monies of
Altisource when and as required; (E) the Participant breaches a provision
contained in this Award Agreement or the Plan or any other agreement between the
Participant, on the one hand, and Altisource, on the other hand, which breach,
to the extent curable, is not cured within the applicable cure period, or if no
cure period is specified, within fifteen (15) days following receipt of written
notice from Altisource; (F) the Participant takes or engages in any action or
conduct that materially adversely affects the business, operations, integrity
and reputation of Altisource as reasonably determined in good faith by the
Administrator or the Managers; (G) the Participant violates any law or other
regulations applicable to Altisource or his duties to Altisource; (H) the
Participant is indicted, convicted of, or pleads guilty or no contest to, a
felony or a crime involving fraud, dishonesty or moral turpitude; and (I) the
Participant materially violates any other rule or policy of Altisource.

 

(b)                                 “Confidential Information” means:

 

(i)                                     with respect to a Participant who is
party to a written Employment Agreement or Employee Intellectual Property
Agreement or other agreement that explicitly defines “Confidential Information”
(each, an “Employee Confidentiality Agreement”) and which has been approved by
the Administrator or the Managers, “Confidential Information” as defined in such
Employee Confidentiality Agreement, (whether such Employee Confidentiality
Agreement is entered into on the date hereof or prior or subsequent hereto); and

 

(ii)                                  with respect to a Participant who is not
party to an Employee Confidentiality Agreement, or whose Employee
Confidentiality Agreement has not been approved by the Administrator or the
Managers, the following: data and information relating to the business of
Altisource which is or has been disclosed to the Participant or which the
Participant observed, viewed, created or otherwise became aware of as a
consequence of or through his relationship to Altisource and which has value to
Altisource and is not generally known to its competitors.

 

(c)                                  “Disability” means a physical or mental
impairment which, as reasonably determined by the Administrator, renders the
Participant unable to perform the essential functions of his or her employment
with Altisource, even with reasonable accommodation that does not impose an
undue hardship on Altisource, for more than one hundred and eighty (180) days in
any twelve (12) month period, unless a longer period is required by applicable
law, in which case that longer period would apply.

 

(d)                                 “Enterprise Value” means the Division’s Fair
Market Value.

 

(e)                                  “Enterprise Value on the Grant Date” means
U.S. $17,290,000.

 

2

--------------------------------------------------------------------------------


 

(f)                                   “Excluded Customers” means Ocwen Financial
Corporation, Home Loan Servicing Solutions, Ltd., New Residential Investment
Corp., Altisource Residential Corporation, Altisource Asset Management
Corporation, ASPS (as defined in the Plan) and/or any entity that is or was at
one time one of their respective Subsidiaries or Affiliates; provided that the
Administrator shall have the authority to amend the definition of “Excluded
Customers” from time to time in its sole discretion.

 

(g)                                  “Forfeiture Event” means termination of a
Participant’s employment either (i) for Cause (as defined in the applicable
Award Agreement with the Participant) or (ii) due to the Participant’s
Resignation.

 

(h)                                 “Resignation” means termination of a
employment due to the Participant’s resignation for any reason, whether
voluntary or involuntary, and whether or not such resignation involves an actual
or alleged constructive discharge. For purposes of this Award Agreement only,
the effective date of Resignation for a Participant shall be the date that such
Participant first provides notice of Resignation to Altisource.

 

(i)                                     “Retirement” means termination, other
than by reason of death or Disability, of the Participant’s employment with
Altisource pursuant to and in accordance with a plan or program of Altisource
applicable to the Participant provided, however, that for purposes of this Award
Agreement only, the Participant must have attained the age of sixty (60) and
been an employee of Altisource for not less than three (3) years as of the date
of termination of employment by reason of Retirement. For purposes of
clarification, “Retirement” does not constitute a Participant’s “Resignation” or
a “Forfeiture Event” within the meaning of this Award Agreement.

 

Section 2.                                           Grant of Equity
Appreciation Rights.  Subject to the terms and conditions set forth in the Plan
and this Award Agreement, effective as of the Grant Date, the Participant shall
be granted by Parent 1,000,000 equity appreciation rights (the “Equity
Appreciation Rights”) provided that such grant and this Award Agreement shall be
effective if and only if, within fourteen (14) days after receiving this Award
Agreement, the Participant returns to the Administrator, in accordance with the
notice and communication provisions of Section 17(a) below, or through the
Parent’s electronic signature platform,  an executed version of this Award
Agreement.

 

Section 3.                                           Vesting and Exercise.

 

(a)                                 Notice of Intent to Exercise.  Equity
Appreciation Rights shall vest (“Vest”) subject to the terms of this Section and
those of Section 4 below.  Notwithstanding anything contained herein, the
Administrator shall have the ability to establish new Hurdle Amounts (as defined
below) and to amend and modify existing Hurdle Amounts.  At any time within any
Window Period after the date on which an Equity Appreciation Right is Vested
pursuant to the terms of this Award Agreement (and before the Equity
Appreciation Right expires or is forfeited), the Participant may irrevocably
offer to have the Parent (or Division) exchange Vested Equity Appreciation
Rights (such vested Equity Appreciation Rights offered shall be referred to as
the “Exercised Rights”) for Share Equivalency Units to subsequently be redeemed
for payment, pursuant to the terms and conditions of Sections 5.1 and 3 of the
Plan.  The Participant shall make an offer to have the Exercised Rights
exchanged and redeemed only by delivering an Exercise Notice (substantially in
the form attached as Exhibit A) (or other notification consistent with the
Parent’s procedures in connection with an Electronic Exercise, as the case may
be) to the Parent, and therein setting forth the Vested Equity Appreciation
Rights offered to the Parent for exchange and redemption. Within fourteen (14)
calendar days of the Parent’s receipt of the Participant’s Exercise Notice, the
Parent will provide the Participant with a written notice, indicating the number
of Share Equivalency Units that Participant is entitled to as a result of the
Exercise Notice (the “Share Equivalency

 

3

--------------------------------------------------------------------------------


 

Unit Notice”) in accordance with Article V of the Plan. The Base Value for
purposes of calculating the Appreciation Value of the Equity Appreciation Rights
under this Award Agreement shall be $0.17.

 

(b)                                 Vesting (other than Upon Sale of the
Division, IPO or other Corporate Transaction)

 

(i)                                     Time-based Equity Appreciation Rights. 
Twenty-five percent (25.0%) of the Equity Appreciation Rights shall be subject
to time-based vesting (the “Time-based Equity Appreciation Rights”). One-fourth
of the Time-based Equity Appreciation Rights shall vest on each of the
consecutive four (4) annual anniversaries of the Grant Date, but only if the
Participant has continued in the employ of the Parent or any of its Subsidiaries
or Affiliates through the particular vesting date.

 

(ii)                                  Performance-based First Hurdle Equity
Appreciation Rights.  Fifty percent (50.0%) of the Equity Appreciation Rights
shall Vest in accordance with this subsection (ii) (the “First Hurdle Equity
Appreciation Rights”) but only if the Participant has continued in the employ of
the Parent or any of its Subsidiaries or Affiliates through the particular
vesting date. The Administrator shall, from time to time, determine the
applicable Enterprise Value.

 

(A)                               Thirty-three and four tenths percent (33.4%)
of the First Hurdle Equity Appreciation Rights shall Vest upon the date on which
the Division has achieved all of the following performance hurdles (the “First
Hurdle Achievement Date”):  (1) for each three consecutive calendar quarters, at
least $2,000,000 of the quarterly revenue attributable to fee-based services
(excluding reimbursable expenses and non-controlling interests that are pass
through items) (“Service Revenue”) generated by the Division is unrelated to
Excluded Customers (the “First Hurdle Measurement Period”); (2) the Enterprise
Value most recently determined prior to the first day of the First Hurdle
Measurement Period satisfies the First Hurdle Amount (defined below); and
(3) the next Enterprise Value determined subsequent to the end of the last day
of the First Hurdle Measurement Period satisfies the First Hurdle Amount. The
“First Hurdle Amount” means the applicable Enterprise Value is equal to or
exceeds the greater of (x) two (2) times the Grant Date Enterprise Value and
(y) the Grant Date Enterprise Value plus $150,000,000. Clauses (1), (2) and
(3) hereof are collectively referred to as the “First Hurdle”.

 

(B)                               Thereafter, thirty-three and three tenths
percent (33.3%) of the First Hurdle Equity Appreciation Rights shall Vest on
each of the consecutive two (2) annual anniversaries of the First Hurdle
Achievement Date.

 

(C)                               If the First Hurdle has not been achieved as
of the fourth (4th) anniversary of the Grant Date, then on such fourth (4th)
anniversary and on each subsequent anniversary thereof until the earlier of
(i) the First Hurdle Achievement Date; and (ii) the date upon which the
applicable First Hurdle Units expire or are forfeited, the First Hurdle Amount
shall increase by a dollar amount equal to five percent (5.0%) per annum of the
then-current dollar amount of such First Hurdle Amount.

 

4

--------------------------------------------------------------------------------


 

(iii)                               Performance-based Second Hurdle Equity
Appreciation Rights. Twenty-five percent (25.0%) of the Equity Appreciation
Rights (the “Second Hurdle Equity Appreciation Rights”) shall Vest as follows.

 

(A)                               Thirty-three and four tenths percent (33.4%)
of the Second Hurdle Equity Appreciation Rights shall Vest upon the date on
which the Division has achieved all of the following performance hurdles (the
“Second Hurdle Achievement Date”):  (1) for each three consecutive calendar
quarters, at least $4,000,000 of the quarterly Service Revenue generated by the
Division is unrelated to the Excluded Customers (the “Second Hurdle Measurement
Period”); (2) the Enterprise Value most recently determined prior to the first
day of the Second Hurdle Measurement Period satisfies the Second Hurdle Amount
(defined below); and (3) the next Enterprise Value determined subsequent to the
end of the Second Hurdle Measurement Period satisfies the Second Hurdle Amount.
The “Second Hurdle Amount” means the applicable Enterprise Value is equal to or
exceeds the greater of (x) three (3) times the Grant Date Enterprise Value and
(y) the Grant Date Enterprise Value plus $300,000,000. Clauses (1), (2) and (3),
hereof, collectively, the “Second Hurdle,” and together with the First Hurdle,
the “Hurdles”.

 

(B)                               Thereafter, thirty-three and three tenths
percent (33.3%) of the Second Hurdle Equity Appreciation Rights shall Vest on
each of the consecutive two (2) annual anniversaries of the Second Hurdle
Achievement Date.

 

(C)                               If the Second Hurdle has not been achieved as
of the sixth (6th) anniversary of the Grant Date, then on such sixth (6th)
anniversary and on each subsequent anniversary thereof until the earlier of
(i) the Second Hurdle Achievement Date and (ii) the date upon which the
applicable Second Hurdle Units expire or are forfeited, the Second Hurdle Amount
shall increase by a dollar amount equal to five percent (5.0%) per annum of the
then-current dollar amount of such Second Hurdle Amount.

 

(iv)                              Expiration of Grant.  Except as may otherwise
be provided in this Award Agreement for the earlier termination of the Equity
Appreciation Rights, the term of the Equity Appreciation Rights shall begin on
the Grant Date and will continue for Time-based Equity Appreciation Rights for a
period of ten (10) years from the Grant Date, and will continue for First Hurdle
Equity Appreciation Rights and Second Hurdle Equity Appreciation Rights
(together “Performance-based Equity Appreciation Rights”) for a period of
(A) ten (10) years from the date of this Award Agreement, or (B) four (4) years
after the respective commencement of Vesting of the First Hurdle Equity
Appreciation Rights or Second Hurdle Equity Appreciation Rights, whichever is
longer.  If any Hurdle or Hurdles have not been achieved as of the tenth (10th)
anniversary of the Grant Date, then on such tenth (10th) anniversary, the
Performance-based Equity Appreciation Rights corresponding to such Hurdle or
Hurdles shall expire.

 

(c)                                  Vesting Upon Sale of the Division or
Qualified IPO.

 

(i)            Subject to Sections 5.6 and 6.4 of the Plan, in the event of a
Sale of the Division or Qualified IPO, all the Equity Appreciation Rights shall
remain in place and continue to rest in accordance with the schedule set forth
in Section 3(b).

 

5

--------------------------------------------------------------------------------


 

(ii)                                  At the sole discretion of the
Administrator, the Participant may be required (i) to enter into a lock-up
agreement with respect to any shares or other securities that may be issued in
payment for Equity Appreciation Rights or Share Equivalency Units in connection
with any Sale of the Division or Qualified IPO; and/or (ii) to the extent a
Participant receives common shares or other equity interests in the Company in
respect of Payment for Share Equivalency Units in accordance with Article V of
the Plan, to present any such shares or interests for repurchase by the Company
at a price equal to their Fair Market Value at the time of the Sale of the
Division or Qualified IPO.

 

(d)                                 Other Corporate Transactions. 
Notwithstanding the provisions of Section 3(a), in the event of a spin-off of
the Division and at the sole discretion of the Administrator, to the extent a
Participant receives common shares or other equity interests in the Company in
respect of Payment for Share Equivalency Units in accordance with Article V of
the Plan, the Participant may be required to present any such shares or
interests for repurchase by the Company at a price equal to their Fair Market
Value at the time of the spin-off of the Division (with the Participant’s Equity
Appreciation Rights to continue, unaffected by the spin-off).  In the event of
any Division acquisitions, capital raising, or corporate transactions other than
a Sale of the Division, Qualified IPO, or spin-off of the Company, the
Administrator shall have the discretion to adjust the terms of this Award
Agreement based on the effects of the transaction, including but not limited to:

 

(i)                                     adjusting any outstanding Hurdle;

 

(ii)                                  allocating debt or equity to the entity
and accordingly charging the applicable interest expense or cost of capital to
the entity; and/or

 

(iii)                               diluting the existing Company shareholders,
if any, and/or holders of Equity Appreciation Rights and other outstanding
Share-based awards made by the Division, including but not limited to restricted
share awards.

 

Section 4.                                           Treatment of Equity
Appreciation Rights Upon Termination of Employment.

 

(a)                                 Equity Appreciation Rights Upon Termination
of Employment by the company with Cause.  If the Participant is terminated by
the Company with Cause the Participant’s Equity Appreciation Rights shall be
immediately and permanently forfeited without consideration, whether Vested or
not Vested. Upon any such forfeiture of Equity Appreciation Rights, the
Participant shall cease to have any rights whatsoever under the Plan or this
Award Agreement and shall thereupon not be entitled to receive any further
payments of cash or other benefits

 

6

--------------------------------------------------------------------------------


 

pursuant thereto or hereto. Notwithstanding the foregoing, the Administrator may
in its sole and absolute discretion, on a case-by-case basis, (A) provide for
payment of all or any portion of the amount that the Participant would have
received upon exercise of Vested Equity Appreciation Rights, immediately before
(and in the absence of) such termination, and (B) recover, through claw-back,
any common shares or other equity interests in the Company, common stock of
ASPS, or other proceeds the Participant has received from the prior exercise of
Vested Equity Appreciation Rights.

 

(b)                                 Equity Appreciation Rights Upon Termination
of Employment without Cause, by Reason of Retirement, Due to Resignation or as a
Result of Death or Disability. 

 

(i)            Performance - based Equity Appreciation Rights - Prior to the
Achievement of a Hurdle Subject to Section 4(c) below, if the Participant’s
employment is terminated by Altisource without Cause, by reason of Retirement or
as a result of the Participant’s death or Disability, then for a Hurdle that has
not been achieved by the Division at the time of the Participant’s termination
of employment under this Section 4(b), the Participant shall forfeit without
consideration all Equity Appreciation Rights that are not Vested; provided,
however, that, if a previously unachieved Hurdle is achieved within sixty (60)
days of termination of the Participant’s employment under this Section 4(b), any
Equity Appreciation Rights related to such Hurdle that were not Vested at the
time of such termination shall Vest in accordance with the schedule set forth in
Section 3(b) (without regard to its employment condition for Vesting on such
date).

 

(ii)           Performance-based Equity Appreciation Rights - After the
Achievement of a Hurdle.  Subject to Section 4(c) below, if the Participant’s
employment is terminated by Altisource without Cause, by reason of Retirement,
due to Resignation or as a result of the Participant’s death or Disability, then
for a Hurdle that has been achieved at the time of the Participant’s termination
of employment under this Section 4(b), (A) the Participant’s Equity Appreciation
Rights related to such Hurdle that are not Vested shall continue to Vest in
accordance with the schedule set forth in Section 3(b) (without regard to its
employment condition for Vesting on such date); and (B) the Participant shall
retain all Vested Equity Appreciation Rights related to such Hurdle and all
rights with respect thereto.

 

(iii)          Time-based Equity Appreciation Rights.  Subject to
Section 4(c) below, if the Participant’s employment is terminated by Altisource
without Cause, by reason of Retirement, due to Resignation or as a result of the
Participant’s death or Disability, then: (A) the Participant shall forfeit
without consideration all Time-based Equity Appreciation Rights that are not
Vested; and (B) the Participant shall retain all Vested Time-based Equity
Appreciation Rights and all rights with respect thereto.

 

(iv)                              Any Equity Appreciation Rights retained by the
Participant under this Section 4(b) (i), (ii) and (iii) following the
Participant’s termination of employment as a result of the Participant’s death
shall terminate not later than (i) three (3) years after the date of the
Participant’s death or (ii) upon the expiration of the Equity Appreciation
Rights, whichever occurs first; and

 

(v)                                 Any Equity Appreciation Rights retained by
the Participant under this Section 4(b) (i), (ii) and (iii) following the
Participant’s termination of employment as a result of the Participant’s
Disability shall terminate not later than (a) five (5) years after the date of
such termination of employment or (b) upon the expiration of the Equity
Appreciation Rights, whichever occurs first.

 

(vi)          Any Equity Appreciation Rights retained by a Participant under
this Section 4(b)(i),(ii) and (iii) following a Participant’s termination of
employment by Altisource without Cause, due to Resignation,  or by reason of
Retirement shall be exercised pursuant to Section 5.1. of the Plan during the
next full Window Period that immediately follows the later to occur of (i) the
date of such termination of employment, or  (ii) where applicable, the date of
Vesting for Equity Appreciation Rights that were not Vested at the time of
termination, and shall thereafter be held by the Participant for a period of six
months and one day (without regard to any employment condition during this
period) at which time the Share Equivalency Units then held by the Participant
shall be redeemed pursuant to Section 5.3 of the Plan. Failure of the
Participant to exercise any Equity Appreciation Rights in accordance with this
Section 4(b)(vi) will result in the forfeiture or cancellation of such Equity
Appreciation Rights and related shares or interests without any compensation
therefor.

 

(c)                                  Conditions to Retaining Equity Appreciation
Rights Following Termination; Parent’s Right to Repurchase Equity Appreciation
Rights. The Participant’s

 

7

--------------------------------------------------------------------------------


 

right to retain Equity Appreciation Rights following termination of employment
under Section 4(b) is subject in all cases to the requirement that the
Participant has been employed with Altisource for a period of at least two
(2) years on the date of such termination in addition to satisfying the
applicable requirements in the case of Retirement. Further, if so determined by
the Board in its sole discretion, the Parent shall have the right to repurchase
any Equity Appreciation Rights for fair market value at any time, including
without limitation, any Equity Appreciation Rights that have been retained by
the Participant following the termination of such Participant’s employment.

 

(d)                                 Upon Termination Following Sale of the
Division or Qualified IPO That Results in Achievement of a Hurdle.

 

(i)                                     Termination of Employment Due to a
Forfeiture Event.  If the Participant’s employment was terminated as a result of
the Participant being subject to a Forfeiture Event at any time, and a Sale of
the Division or Qualified IPO that results in the achievement of a previously
unachieved Hurdle is consummated within sixty (60) days of such Forfeiture
Event, the Board or the Managers may in their sole and absolute discretion
provide for payment of all or any portion of the amount that the Participant
would have received upon exercise of all Vested Equity Appreciation Rights
immediately before (and in the absence of) the Forfeiture Event.

 

(ii)                                  Termination of Employment Without Cause,
by Reason of Retirement or Due to Death or Disability.  If the Participant’s
employment is terminated by Altisource without Cause, by reason of Retirement or
as a result of the Participant’s death or Disability, and a Sale of the Division
or Qualified IPO that results in the achievement of a previously unachieved
Hurdle is consummated within sixty (60) days of such termination of employment,
(A) the Participant’s Equity Appreciation Rights related to such Hurdle that
were not Vested at the time of such termination shall Vest in accordance with
the schedule set forth in Section 3(a) (without regard to its employment
condition for Vesting on such date); and (B) the Participant shall retain all
Vested Equity Appreciation Rights related to such Hurdle and all rights with
respect thereto; provided, however, that, if so determined by the Board, the
Parent will have the right to repurchase such Equity Appreciation Rights for
fair market value at any time.

 

(e)                                  Acknowledgement of Drag-Along Right and
Share Transfer Restrictions.

 

(i)                                     The Participant acknowledges and agrees
to the terms of the Drag-Along Right as set forth in Section 5.5 of the Plan, to
the extent allowed by applicable law, and to their application to any common
shares or other equity securities of the Company, if any, pursuant to this Award
Agreement. The Participant hereby agrees to fully cooperate with each of the
Division, the Parent and ASPS to take all necessary actions and execute and
deliver all documents deemed necessary and appropriate by either of the
Division, the Parent or ASPS to effectuate the consummation of any Approved Sale
(as defined in the Plan) on terms that are consistent with the provisions of
this Section and Section 5.5 of the Plan.  The Participant hereby indemnifies,
defends and holds each of the Division, the Parent and ASPS harmless against all
liability, loss or damage, together with all reasonable costs and expenses
(including reasonable legal fees and expenses), relating to or arising from the
Participant’s failure to cooperate or the Participant’s actions taken to contest
the validity of this provision.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  No Participant shall sell or transfer in
any manner any common shares or other equity interests of the Company issued to
the Participant pursuant to an Award Agreement by sale or other disposition, or
give or in any way create in any person or entity any option, warrant or other
right to acquire all or any portion of such shares or interests, or bequeath any
such shares or interests by will or the laws of descent and distribution, and no
such sale, transfer, bequest, gift or other disposition by a Participant shall
be effective to vest any right, title or ownership in any transferee, personal
representative, executor, heir, legatee, devisee or any person or entity which
takes such shares or interests by operation of law or otherwise, unless (i) such
transferee agrees in writing at the time of such transfer, in a form
satisfactory to the Company, to be bound by the terms of this Plan, the
applicable Award Agreement, and any other agreement required by the
Administrator as a condition for such transfer, and (ii) such transfer is
otherwise approved in writing by the Administrator, in its discretion, and is in
compliance with the requirements of the Plan, the applicable Award Agreement,
and the Company’s governing instruments; and, (iii) in the case of a transfer to
a non-shareholder, the shareholders representing 75% of the Company’s share
capital vote in favor of such a transfer.  In the event any purported or
attempted transfer of common shares or other equity interests of the Company
issued pursuant to this Plan does not comply with the provisions of this
Section, such purported transfer shall be deemed to be invalid, and such
purported transferee shall not be deemed to be a Shareholder of the Company and
shall not be entitled to receive a new stock certificate or any dividends or
other distributions or rights or with respect to such shares or interests.

 

(f)                                   Repurchase of Shares or Equity Interests
by the Company.  Any share or interest repurchase right by the Company hereunder
shall be exercisable upon written notice to the Participant from the Company and
shall be consummated promptly by each party, acting in good faith.  Any refusal
or inability by the Participant to consummate a repurchase of shares or
interests by the Company in accordance with this Agreement will result in the
forfeiture or cancellation of the related shares or interests without any
compensation therefor.

 

Section 5.                                           Settlement of Equity
Appreciation Rights.

 

(a)                                 Subject to Article V of the Plan, on the
date six months and one day after any Offer Date for any Exercised Rights (the
“Payment Date”), the Share Equivalency Units then held by the Participant shall
be redeemed in exchange for a payment from the Division (or Parent or an
Affiliate, as applicable) of an amount equal to the Fair Market Value of an
Exercised Right as of the most recent Valuation Date before the Payment Date
multiplied by the number of Share Equivalency Units that Participant is entitled
to as set forth in the Share Equivalency Unit Notice received by Participant
(the “Share Equivalency Unit Value”), the amount, time of payment, and form of
which shall be determined in accordance with Article V of the Plan (the
“Payment”).  Payment shall occur on or after the Payment Date.  Notwithstanding
any other provision of this Award Agreement (including the foregoing but
excluding Section 4(b) as it relates to Resignation) or any provision of the
Plan, the Participant may not exercise any Equity Appreciation Right on or after
a Forfeiture Event. Following a Forfeiture Event, the Participant to whom it
relates shall have no rights whatsoever under the Plan or this Award Agreement.
The determination of whether or not a Forfeiture Event has occurred will be made
by the Administrator in its sole discretion. For avoidance of doubt, this
Section shall be without prejudice to the Administrator’s or the Managers’
discretion to provide payment for all or any portion of the amount that the
Participant would have received upon exercise of all

 

9

--------------------------------------------------------------------------------


 

Vested Equity Appreciation Rights immediately before (and in the absence of) the
Forfeiture Event pursuant to Section 4(a) of this Award Agreement.

 

(b)                                 Notwithstanding the foregoing, if any
payment to be made under this Section 5 would, in the Administrator’s
determination at its sole discretion, materially impair or jeopardize the
ability of the Division, the Parent, ASPS or any of their respective Affiliates
to meet current or projected cash-flow and/or liquidity needs, to limit ASPS
shareholder dilution, to avoid a pro-forma breach of any covenants in any of
their credit agreements or other financing documents, or to operate as a going
concern, then the Administrator may in its discretion reject the Participant’s
offer made pursuant to the Exercise Notice at any time before the tentative
Payment Date (the “Rejection Date”), in which event the Participant’s Equity
Appreciation Rights subject to the rejected Exercise Notice shall be reinstated
according to the same terms and conditions in effect immediately before the
Offer Date and the Participant may not present the Parent with another Exercise
Notice with respect to the rejected Exercised Rights sooner than the six-month
anniversary of the Rejection Date.  To the extent payment of the Share
Equivalency Unit Value would jeopardize the ability of the Division, the Parent,
ASPS or any of their respective Affiliates to meet current or projected
cash-flow and/or liquidity needs, to limit ASPS shareholder dilution, to avoid a
pro-forma breach of any covenants in any of their credit agreements or other
financing documents, or to operate as a going concern, the Administrator may on
the Payment Date (in lieu of rejecting a Participant’s offer made pursuant to
the Exercise Notice) provide the Participant with a subordinated promissory note
in the principal amount equal to the above-referenced payment and bearing simple
interest at a rate equal to the then current three-month LIBOR, in a form
approved by the lenders of ASPS or any of its Affiliates (or other source of
applicable financing) and contains reasonable terms designed to avoid any
covenant breach or insolvency during the period of such delayed payment.

 

Section 6.                                           Cash-out Put Right; Company
Right to Purchase.

 

(a)                                 If a Participant receives common shares or
other equity interests of the Company (or shares of common stock of ASPS) in
respect of Payment in accordance with Article V of the Plan and at the time of
Payment there has not been a Sale of the Division or Qualified IPO, then the
Participant shall have the right (the “Put Right”) during any Window Period to
require the Company to exchange or repurchase such shares or interests (or
shares of common stock of ASPS, as the case may be) in exchange for (i) a cash
payment equal to the Fair Market Value of the shares or interests as of the most
recent Valuation Date before the Participant’s delivery to the Company of a
proper written exercise of the Put Right, (ii) if the Put Right relates to
shares or interests other than common stock of ASPS, an equivalent value of
shares of common stock of ASPS or (iii) if the payment to be made under clause
(i) of this Section would, in the Administrator’s determination at its sole
discretion, jeopardize the ability of the Company, ASPS or any of their
respective Affiliates from operating as a going concern, then the Company may
delay making such payment in respect of the shares or interests (or shares of
common stock of ASPS, as the case may be) subject to the exercised Put Right
until paying it as soon as administratively practicable after such payment would
no longer have such effect, in which event the Company shall provide the
Participant with a subordinated promissory note in the principal amount equal to
the value of such shares or interests that would otherwise be paid in cash under
clause (i) of this Section (or shares of common stock of ASPS, as the case may
be) and bearing simple interest at a rate equal to the then current three-month
LIBOR, in a form of subordinated promissory note that is approved, if
applicable, by the Company’s applicable lenders (or other source of applicable
funding), at the Administrator’s sole discretion; provided, however, that the
Put Right shall only be exercisable under this Section only if at such a time
the Company is not then pursuing a Sale

 

10

--------------------------------------------------------------------------------


 

of the Division or Qualified IPO in good faith and has not pursued such an event
in the preceding six (6) months.  The Company shall respond to the exercise of
such Put Right as set forth in this Section 6 within twenty-eight (28) business
days of the exercise of the Put Right.

 

(b)                                 If a Participant receives common shares or
other equity interests of the Company in respect of Payment, the Company shall
at any time have the right to purchase such shares or interests (“Purchase
Right”) upon delivering written notice to the Participant of the exercise of the
Purchase Right.  The purchase price for the shares or interests under this
Purchase Right shall equal the Fair Market Value of the shares or interests as
of the date of the Purchase Right notice.

 

Section 7.                                           Non-Competition.  For a
period commencing on the date hereof and ending one year following the last day
on which the Participant ceases to be employed by or have a consulting or other
similar relationship with Altisource (the “Restricted Period”), the Participant
shall not (and shall not cause or assist any other Person to), directly or
indirectly (other than as a director, manager, employee, agent, consultant
member or other Affiliate of Altisource), as an individual proprietor,
principal, agent, advisor, partner, shareholder, member, equity holder,
investor, officer, director, manager, employee, consultant, independent
contractor, joint venturer, investor, lender or otherwise, engage in any
business or activity, or participate in any business or enterprise engaged in
any business or activity anywhere in the United States which is the same as,
similar to or competitive with the business (i) in which Altisource was engaging
in, developing, selling or providing while such Participant was employed by
Altisource and (ii) in which the Participant was actively engaged as an employee
of Altisource (each, a “Competing Business”).

 

Section 8.                                           Non-Solicitation of
Customers, Vendors, etc.  The Participant agrees that he or she shall not (and
shall not cause or assist any other Person to), except as otherwise necessary or
advisable in the performance of his duties as an officer, manager, director,
employee or agent of Altisource, during the Restricted Period, directly or
indirectly, on his behalf or on behalf of any other Person:

 

(a)                                 contact, solicit, accept income from, or do
business with any customer or potential customer of Altisource, or any Person
who was a customer or any Affiliate thereof at any time during the two (2) years
preceding such solicitation, relating to the provision of any Competing
Business;

 

(b)                                 induce or solicit any customer, supplier,
subcontractor, licensee, distributor, funding source, or business relation, or
any Person who was a customer, supplier, subcontractor, licensee, distributor,
funding source, or business relation at any time during the two (2) years
preceding such solicitation, to cease doing business with Altisource, or in any
way adversely interfere with the relationship between any such customer,
supplier, licensee, distributor, funding source, or business relation of
Altisource;

 

(c)                                  take any action that is intended, or could
reasonably be expected, to harm, disparage, defame, slander, or lead to unwanted
or unfavorable publicity for Altisource or otherwise take any action which might
detrimentally affect the reputation, image, relationships or public view of
Altisource;

 

11

--------------------------------------------------------------------------------


 

(d)                                 disclose the identity of any customer,
supplier, subcontractor, licensee, distributor, funding source, or business
relation of Altisource to any Person;

 

(e)                                  share, reveal or utilize any Confidential
Information of Altisource except as otherwise expressly permitted by Altisource;
or

 

(f)                                   attempt to do any of the foregoing, or
assist, entice, induce or encourage any other Person to do or attempt to do any
activity which, were it done by the Participant, would violate any provision of
this Section 8.

 

Section 9.                                           Non-Hire and
Non-Solicitation of Employees.  The Participant agrees that he or she shall not
(and shall not cause or assist any other Person to), during the Restricted
Period, directly or indirectly, solicit, hire or in any manner encourage any
employee of Altisource, or any individual who was an employee of Altisource at
any time during the two (2) years preceding such solicitation or hiring, to
leave the employ of Altisource for an engagement in any capacity by another
Person (other than, in each case, any solicitation directed at the public in
general in publications available to the public in general or any contact which
the Participant can demonstrate was initiated by such employee or former
employee of Altisource).

 

Section 10.                                    Interplay with Employment
Agreement.  To the extent there exists any inconsistency between any of the
terms of this Award Agreement and the terms of an Employment Agreement, if any,
between the Participant and Altisource, the terms of this Award Agreement shall
govern, to the extent allowed by applicable law, provided however, that the
terms of the Employment Agreement shall govern if, and only if, such Employment
Agreement was approved by the Administrator or the Managers, explicitly
identifies the conflict with the Agreement and states that notwithstanding this
Section 10 the applicable terms of the Employment Agreement shall govern.

 

Section 11.                                    Due and Sufficient
Consideration.  The Participant acknowledges that the restrictive covenants
contained in this Award Agreement (including without limitation in Section 7,
Section 8 and Section 9 hereof and this Section 11 (the “Covenants”)) are
reasonable and necessary to protect the legitimate interests of the Participants
and Parent and the Division, and constitute a material inducement to Parent and
the Division to enter into this Award Agreement and grant the Equity
Appreciation Rights contemplated by this Award Agreement, and that such Equity
Appreciation Rights constitute due and sufficient consideration for the entry of
the Participant into this Award Agreement and related compliance with such
Covenants.  The Participant agrees that, during the Restricted Period, he or she
shall inform any potential future employers of the existence and nature of the
Covenants prior to beginning any employment or other relationship with a
potential future employer and that failure to do so will immediately grant
Parent and the Division the right to cause the forfeiture to the Division of all
Equity Appreciation Rights (regardless of Vesting status) for no consideration.

 

Section 12.                                    Remedies; Sufficiency of
Consideration for Restrictive Covenants.  In the event that the Participant
fails to comply with any of the Covenants, then in addition to and not in
limitation of any and all other remedies available to Parent and the Division at
law or in equity and to the maximum extent allowed by applicable law, (a) the
Equity Appreciation Rights that have not yet become Exercised Rights (regardless
of whether such

 

12

--------------------------------------------------------------------------------


 

Equity Appreciation Rights have Vested) shall be immediately forfeited and
cancelled (b) with respect to Exercised Rights for which Payment has not yet
been made, the Exercised Rights shall be immediately forfeited and cancelled and
Altisource shall be relieved from any payment obligation in connection with such
Exercised Rights and (c) with respect to Exercised Rights for which Payment has
occurred, the Participant will be required to immediately deliver to the
Division an amount (in cash, in shares or other equity securities of the Company
or in shares of ASPS common stock) equal to the payment the Participant received
for Share Equivalency Units to the extent such Equity Appreciation Rights Vested
at any time from one hundred eighty (180) days prior to the earlier of (i) the
date of termination of employment and (ii) the date the Participant fails to
comply with any of the Covenants to one hundred eighty (180) days after the date
when the Company learns that the Participant has not complied with any such
Covenant.  The Participant agrees that he/she will deliver such amount due under
clause (b) of the preceding sentence (either in cash, in shares or other equity
securities of the Company or in shares of ASPS common stock, as applicable) on
such terms and conditions as may be required by the Division.  The Participant
further agrees that Parent and the Division will be entitled to enforce this
repayment obligation by all legal means available, including, without
limitation, to set off the amount due under this Section and any other damage
amount against any amount that might be owed the Participant to Altisource
(other than amounts subject to Section 409A of the Code).  The Participant
acknowledges that the Covenants and corresponding remedies contained in this
Award Agreement (including without limitation in Section 7, Section 8, Section 9
and Section 11 hereof and the foregoing sentences of this Section 12) are
reasonable and necessary to protect the legitimate interests of the Participants
and Parent and the Division and constitute a material inducement to Parent and
the Division to enter into this Award Agreement and grant the Equity
Appreciation Rights contemplated by this Award Agreement, and that such Equity
Appreciation Rights constitute due and sufficient consideration for the entry of
the Participant into this Award Agreement and related compliance with such
restrictive covenants.

 

Section 13.                                    No Right to Continued
Employment.  This Award Agreement (and the Equity Appreciation Rights awarded
hereunder) shall not confer upon the Participant any right to continue in the
employ of Altisource or interfere in any way with the right of Altisource to
terminate the Participant’s employment at any time, and nothing contained herein
shall be deemed a waiver or modification of any provision contained in any other
agreement between the Participant and the Division, the Parent, their
Subsidiaries or Affiliates.

 

Section 14.                                    No Rights from Award as Member. 
While the Equity Appreciation Rights granted hereunder are designed generally to
provide the Participant the opportunity to participate in the appreciation of
the value of the Division from and after the Grant Date, the Equity Appreciation
Rights are not equity interests in the Division, the Parent, ASPS or any of
their Subsidiaries or Affiliates, and the Participant shall not be deemed an
equity holder of the Division, the Parent or any of their Subsidiaries or
Affiliates as a result of the award of Equity Appreciation Rights under the
Plan.

 

Section 15.                                    Limited Other Rights; Clawback. 
Any Equity Appreciation Rights and common shares or other equity interests of
the Company (or ASPS common stock) issued to any Participant shall (a) grant the
Participant only such rights and privileges as are set forth in the Plan, or as
are set forth in the Company’s (or ASPS’s) Articles of Association and equity
holder agreement (if any) and Luxembourg law with respect to the Company’s
shares or interests (or ASPS common stock, as the case may be), and (b) be
subject to any recoupment or claw-back provisions of applicable law, including
Section 954 of the Dodd-Frank Act.

 

13

--------------------------------------------------------------------------------


 

Further, Participant acknowledges and agrees that the Company, if formed at any
time,  is a subsidiary of, and the Division is a business division of, Parent
and is one member of a consolidated group of companies. The Company or Parent
may take or refrain from taking actions or otherwise effect transactions that
are in the best interest of the consolidated group and/or the stockholders of
Parent that may not be the same actions or transactions that would be taken by
the Company or Division if it were not affiliated with Parent or part of a
consolidated group.  Participant has no rights as a holder of Equity
Appreciation Rights or any shares or interests (or ASPS common stock) issued to
Participant as a result of such action, inaction, or transaction.

 

Section 16.                                    Nontransferability.  No right or
interest to or in this Award Agreement, the Equity Appreciation Rights or any
Share Equivalency Units awarded hereunder or any rights to payment or other
benefit to the Participant shall be assignable by the Participant except by will
or the laws of descent and distribution unless otherwise provided by law.  No
right, benefit or interest of the Participant hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation or set off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law without the prior written consent of the Parent.  Any attempt, voluntarily
or involuntarily, to effect any action specified in the immediately preceding
sentences shall, to the fullest extent permitted by law, be null, void and of no
effect; provided, however, that this provision shall not preclude the
Participant from designating one or more beneficiaries to receive any amount
that may be payable to the Participant under this Award Agreement after his or
her death and shall not preclude the legal representatives of the Participant’s
estate from assigning any right hereunder to the person or persons entitled
thereto under his or her will, or, in the case of intestacy, to the person or
persons entitled thereto under the laws of intestacy applicable to his or her
estate.

 

Section 17.                                    Notices.  All notices and other
communications under the Plan and/or this Award Agreement shall be in writing
and shall be given in the manner set forth below (or at such other address a
party may specify by like notice).

 

(a)                                 If to the Division or Parent, by first-class
mail, certified or registered with return receipt requested or hand delivery
acknowledged in writing by the recipient personally, and such notice shall be
deemed to have been duly given three days after mailing or immediately upon duly
acknowledged hand delivery to the respective persons named below:

 

Altisource Solutions S.à r.l.

40, avenue Monterey

L-2163 Luxembourg

Attn: Board of Managers

 

With a copy
to:                                                                                                           
Kevin.Wilcox@altisource.lu

 

(b)                                                         If to the
Participant, at the address set forth underneath the Participant’s signature to
this Award Agreement, by first-class mail, certified or registered with return
receipt requested, or by hand delivery, and such notice shall be deemed to have
been duly given three days after mailing or immediately upon hand delivery to
the Participant.

 

14

--------------------------------------------------------------------------------


 

Section 18.                                    Waiver and Release by
Participant.  AS A CONDITION PRECEDENT TO AND IN CONSIDERATION FOR THE PARENT
MAKING THIS AWARD, THE PARTICIPANT IRREVOCABLY WAIVES AND FOREVER RELEASES ANY
AND ALL CLAIMS TO ANY EQUITY-BASED COMPENSATION (INCLUDING ANY EQUITY
APPRECIATION AWARDS, RIGHTS OR OPTIONS OTHER THAN AS GRANTED IN THIS AGREEMENT)
ALLOCATED, ASSIGNED OR OTHERWISE ATTRIBUTED TO THE PARTICIPANT PRIOR TO THE
EFFECTIVE DATE PURPORTING TO GIVE THE PARTICIPANT THE RIGHT TO BENEFIT FROM OR
PARTICIPATE IN THE APPRECIATION OR INCREASE IN VALUE OF, OR PROFITS OR DIVIDENDS
FROM, ANY DIVISION, BUSINESS UNIT OR OTHER SUB-DIVISION OF ALTISOURCE, INCLUDING
WITHOUT LIMITATION, ANY PLAN TITLED OR STRUCTURED AS A DIVISION EQUITY
APPRECIATION RIGHTS PLAN, BUSINESS UNIT EQUITY APPRECIATION RIGHTS PLAN, SHADOW
STOCK PLAN, OR PROFIT SHARING PLAN. FOR PURPOSES OF CLARIFICATION, THE FOREGOING
WAIVER AND RELEASE SHALL NOT APPLY TO ANY STOCK OPTION OR RESTRICTED STOCK AWARD
FOR ASPS COMMON STOCK ISSUED PURSUANT TO THE ASPS PLAN, INCLUDING ANY RIGHTS IN
STOCK OF OTHER COMPANIES RESULTING THEREFROM. IF THE PARTICIPANT UNDERTAKES TO
ENFORCE, OR SUCCEEDS IN ENFORCING, ANY RIGHTS TO COLLECT SUCH WAIVED AWARDS,
THEN THE PARENT MAY BY WRITTEN NOTICE TO THE PARTICIPANT REPURCHASE ANY OR ALL
OF THE PARTICIPANT’S SHARES ISSUED PURSUANT TO THE PLAN OR THIS AWARD AGREEMENT
FOR A PRICE EQUAL TO THE LESSER OF THEIR FAIR MARKET VALUE AT THE TIME OF THE
REPURCHASE OR THE PURCHASE PRICE PAID BY THE PARTICIPANT PURSUANT TO SECTION 2
ABOVE.

 

Section 19.                                    Governing Law.  THIS AWARD
AGREEMENT, AND ANY DISPUTES BETWEEN THE PARENT AND ANY PARTICIPANT, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE GRAND DUCHY OF
LUXEMBOURG, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

Section 20.                                    Jurisdiction; Venue; Waiver of
Jury Trial.  BY ACCEPTANCE OF ANY AWARD MADE UNDER THE PLAN AND THIS AWARD
AGREEMENT, A PARTICIPANT HEREBY AGREES THAT ANY AND ALL DISPUTES BETWEEN THE
PARTIES HERETO WHICH MAY ARISE PURSUANT TO THIS AWARD AGREEMENT OR ANY AWARD
MADE HEREUNDER WILL BE HEARD EXCLUSIVELY AND DETERMINED BEFORE AN APPROPRIATE
COURT LOCATED IN THE GRAND DUCHY OF LUXEMBOURG, AND THE PARENT, AND EACH
PARTICIPANT SUBMITS ITSELF AND ITS PROPERTY TO THE EXCLUSIVE JURISDICTION OF THE
FOREGOING COURTS WITH RESPECT TO SUCH DISPUTES.  BY ACCEPTANCE OF ANY AWARD MADE
UNDER THIS AWARD AGREEMENT, A PARTICIPANT HEREBY (I) WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
COURTS REFERRED TO ABOVE ON THE GROUNDS OF INCONVENIENT FORUM OR OTHERWISE AS
REGARDS ANY AND ALL DISPUTES BETWEEN THE PARTICIPANT AND THE PARENT WHICH
MAY ARISE PURSUANT TO THIS AWARD AGREEMENT OR ANY AWARD MADE HEREUNDER,
(II) WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN THE

 

15

--------------------------------------------------------------------------------


 

COURTS REFERRED TO ABOVE FOR ANY DISPUTE BETWEEN THE PARTIES HERETO WHICH
MAY ARISE PURSUANT TO THIS AWARD AGREEMENT AND ANY AWARD MADE HEREUNDER, AND
(III) AGREES THAT A JUDGMENT OR ORDER OF ANY COURT REFERRED TO ABOVE IN
CONNECTION WITH ANY AND ALL DISPUTES BETWEEN THE PARTICIPANT AND THE PARENT
WHICH MAY ARISE PURSUANT TO THIS AWARD AGREEMENT OR ANY AWARD MADE HEREUNDER IS
CONCLUSIVE AND BINDING ON IT AND MAY BE ENFORCED AGAINST IT IN THE COURTS OF ANY
OTHER JURISDICTION.  EACH PARTICIPANT WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AWARD AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

Section 21.                                    Facsimiles and Electronic Copies;
Counterparts.  This Award Agreement may be executed by facsimile or in any
electronic medium and in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

Section 22.                                    Amendment, Restatement,
Modification, or Other Change.  This Award Agreement may only be amended,
restated, modified, or otherwise changed in accordance with Section 6.3 of the
Plan.

 

Section 23.                                    Headings; Severability.  Headings
appearing in this Award Agreement are for convenience only and shall not be
deemed to explain, limit or amplify the provisions hereof.  The invalidity or
unenforceability of any particular provision of this Award Agreement shall not
affect the other provisions hereof or thereof, and this Award Agreement shall be
construed in all respects as if the invalid or unenforceable provision were
omitted.

 

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed and delivered as of the date first above written. By accepting this
Award Agreement, either through electronic means or by providing a signed copy,
the Participant (i) acknowledges and confirms that he/she has read and
understood the Plan and the Award Agreement and (ii) acknowledges and agrees
that acceptance through electronic means is equivalent to doing so by providing
a signed copy.

 

ATTEST:

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name: Kevin J. Wilcox

 

 

Name: William B. Shepro

 

Title: Manager

 

 

Title: Manager

 

16

--------------------------------------------------------------------------------


 

 

PARTICIPANT:

 

 

 

 

 

 

 

Mark J. Hynes

 

 

 

Participant - please provide address for notices:

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

DIVISION EQUITY APPRECIATION RIGHTS AWARD AGREEMENT

 

--------------------------------------------------------------------------------

 

Form of Exercise Notice

 

--------------------------------------------------------------------------------

 

Altisource Solutions S.à r.l.

40, avenue Monterey

L-2163 Luxembourg

Attention:                      Board of Managers

With a copy to: Kevin.wilcox@altisource.lu

 

Dear Sir or Madam:

 

The undersigned offers to exercise                                  Equity
Appreciation Rights (the “Exercised Rights”) that were granted under the
Division Equity Appreciation Rights Plan (the “Plan”), and that have become
Vested pursuant to an Equity Appreciation Rights Award Agreement dated as of
May 19, 2015 (the “Award Agreement”).  The undersigned acknowledges and agrees
that the terms of this offer to exercise shall be governed by the Plan and the
Award Agreement.  Accordingly, the Exercised Rights shall be exchanged for Share
Equivalency Units, the amount, timing, and form of which shall be determined in
accordance with, and shall be subject to the terms and conditions of, Article V
of the Plan.

 

 

 

Very truly yours,

 

 

 

 

 

 

Date

 

 

 

18

--------------------------------------------------------------------------------